Citation Nr: 0507831	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  96-26 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a spinal cord 
injury and a crushing injury to the left arm.  

2.  Entitlement to an increased rating for bilateral De 
Quervain's disease, wrist, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In this rating decision, the RO 
denied an increased rating for the veteran's bilateral wrist 
disability, evaluated as 10 percent disabling.  The veteran 
expressed disagreement with that determination in February 
1996 and perfected his appeal in May 1996 after the RO issued 
the statement of the case earlier that month.  

In May 1996, the veteran indicated a desire to pursue a claim 
for compensation benefits for bilateral knee and ankle 
conditions.  These matters are referred to the RO for all 
appropriate development and adjudication.  

In a September 1998 rating decision, the RO denied 
entitlement to service connection for a spinal cord injury 
and crushing injury to the left arm.  The veteran filed his 
notice of disagreement in September 1998 and perfected his 
appeal in February 1999 after the RO issued a statement of 
the case in December 1998.  

In April 2001, the RO granted entitlement to service 
connection for PTSD at a 100 percent rating.  In addition, it 
denied entitlement to special monthly compensation and denied 
eligibility for Chapter 35 benefits. 

In a June 2002 rating decision, the RO established service 
connection for diabetes mellitus secondary to herbicide 
exposure, but denied entitlement to service connection for a 
myocardial infarction with congestive heart failure, for 
hypertension, for bowel and bladder dysfunction and for 
retinopathy claimed to be secondary to diabetes, among other 
conditions.  In July 2002, the veteran expressed disagreement 
with the denials of service connection for myocardial 
infarction with congestive heart failure, hypertension, bowel 
and bladder dysfunction and for diabetic retinopathy.  

In a February 2003 rating decision, the RO found that the 
veteran was not competent to handle disbursement of funds.  
As a consequence, the veteran's spouse has been identified as 
his fiduciary.  

In a November 2003 rating decision, the RO established 
entitlement to service connection for coronary artery 
disease, formerly considered as myocardial infarction and 
congestive heart failure and diabetic retinopathy with 
cataracts.  The veteran did not express disagreement with the 
initial ratings for these conditions.  

The RO provided a statement of the case in June 2004 that 
reflected the grant of service connection for coronary artery 
disease and diabetic retinopathy with cataracts.  The 
statement of the case also reflected the denial of service 
connection for hypertension and for bowel and bladder 
dysfunction.  The veteran, however, did not perfect his 
appeal for these conditions.  Likewise, the veteran did not 
initiate an appeal with respect to the denial of service 
connection for impotence, claimed to be secondary to the 
veteran's service-connected diabetes mellitus.   

The Board observes that the veteran requested a Travel Board 
hearing in his February 1999 VA Form 9.  He, however, 
withdrew this request, in April 2001 as reflected by the 
April 2001 Decision Review Officer Conference Report.  

The issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The issues on appeal require additional development prior to 
the Board's completion of its appellate review.  The veteran 
contends that he is entitled to service connection for a 
spinal cord injury and a crush injury of the left arm that 
occurred because of his service-connected bilateral wrist 
disability.  Specifically, he states that he sustained a 
crushed pelvis, paraplegia and a crush injury to the left arm 
in an industrial injury at Lowes of Huntsville, Alabama in 
1983.  He reports that the injuries occurred when a truck 
transmission fell on him and argues that the service-
connected wrist disabilities contributed to the accident and 
resultant injuries.  

The veteran's representative points out in his statement of 
June 1999 that there is no accident report to show how the 
transmission came to fall on the veteran.  The Board agrees 
that the absence of an accident report is significant in this 
case.  Such information, if existent, would be relevant in 
providing an understanding of the circumstances surrounding 
the December 1983 accident as well as the extent, if any, 
that the service-connected wrist condition contributed to the 
accident and resultant injuries.  

The file contains information related to a civil action taken 
by the veteran against Lowe's of Huntsville, Inc.  Other 
evidence in the file indicates that the veteran attempted to 
obtain workers' compensation for the residuals of this 
injury.  Specifically, a private treatment note of February 
7, 1984, indicates that the veteran had been told that 
workers' comp[ensation] would not pay for this and to go to 
work.  It does not appear that Lowe's or the workers' 
compensation authorities have been asked for the records 
referenced above.  

Secondly, the Board observes that the RO has rated the 
veteran's service-connected bilateral wrist condition, by 
affording him a 10 percent rating.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25 (2004).  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  While it is acknowledged that 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14 cautions against pyramiding of 
disabilities, judicial interpretation of the law permits 
separate ratings for separate and distinct manifestations of 
the same condition where none of the symptomatology for any 
one manifestation is duplicative of or overlapping with the 
symptomatology of any other.  Esteban, supra.  Consequently, 
the Board observes that the veteran is entitled to a separate 
rating for disability in each of his wrists.  

Secondly, the Board notes that veteran's most recent official 
VA evaluation of the wrist disabilities was conducted in 
August 1997.  The Board is aware of the suggestion of 
intercurrent injury in 1983 that may have resulted in 
additional disability in the left wrist.  As a consequence, 
during the course of current examination, the examiner should 
delineated between symptoms associated with service-connected 
and nonservice-connected factors.  

The statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one that 
take into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

1.  Take all appropriate action to obtain 
the accident report drafted in connection 
with the December 1983 accident at Lowe's 
of Huntsville, Alabama, during which the 
veteran alleges that he sustained injury 
to the spinal cord and a crushing injury 
to his left arm.  All evidence and 
information obtained should be associated 
with the veteran's claims folder.  

2.  Ask the veteran if any lawsuits or 
Workman's Compensation claims were filed 
as a result of his injury in December 
1983.  If so, after appropriate releases 
are obtained, make arrangements to obtain 
all legal documents concerning the 
lawsuit and/or Workman's Compensation 
claim and associate them with the claims 
file.

3.  Afford the veteran a VA joints 
examination in order to determine the 
current nature and severity of service-
connected bilateral wrist disability.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Ask the examiner to distinguish between 
symptoms associated with service-
connected disability from those associate 
with nonservice-connected factors.  Ask 
the examiner to record active and passive 
ranges of motion, and to indicate to the 
extent possible such limitation is 
associated with service-connected 
disability.  

Ask the examiner to discuss functional 
loss due to pain, weakness, instability, 
incoordination, ankylosis and other 
factors associated with service-connected 
disability.  Ask the examiner to express 
functional loss due to service-connected 
disability, to the extent possible, in 
terms of limitation of motion.  

4.  Thereafter, the RO should 
readjudicate the claims on appeal.  
Specifically with respect to the claim 
for a higher rating for bilateral wrist 
disability, RO's decision should properly 
apply the provisions of 38 C.F.R. § 4.14, 
4.25 and reflect consideration of the 
Esteban, supra.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





